Citation Nr: 1201229	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-40 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to an initial compensable rating for the service-connected hiatal hernia with esophageal reflux.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from February 1997 to February 2008 with prior service of 12 years and 11 months.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO that granted service connection for hiatal hernia with gastroesophageal reflux and rated at no percent.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In connection with the Veteran's original claim of service connection, he was afforded a VA general medical examination in April 2008.  The RO subsequently granted service connection for the Veteran's gastrointestinal disorder and assigned a noncompensable rating under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

In his March 2009 notice of disagreement, the Veteran asserts that the VA examination was inadequate as the examiner focused on his reflux disease and she did not address the criteria for a compensable rating under Diagnostic Code 7346.  

Under 38 C.F.R. § 4.114, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

In the present case, the service connected disability encompasses both hiatal hernia and esophageal reflux.  Thus, there must be sufficient evidence relative to hiatal hernia and esophageal reflux to determine which is more disabling in order to properly rate the disability.  

In reviewing the March 2009 VA examination, the Board finds that the general medical examination does not provide sufficient detail to rate the Veteran's service-connected disability as not all aspects of the rating criteria pertinent to the disability are covered.  Consequently, the examination is not adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all health care providers who have treated him for the service-connected hiatal hernia with esophageal reflux so that copies of any records not already associated with the claims file can be associated with the claims file.  

In addition, the RO should notify the Veteran that he may submit medical evidence or treatment records to support his claim for increase. 

2.  The RO should then schedule the Veteran for a VA examination to determine the current severity of the service-connected hiatal hernia with esophageal reflux.  

The claims folder and a copy of this document should be made available to the examiner for review.  The examiner should conduct all necessary testing deemed necessary.  All findings regarding the service-connected hiatal hernia and esophageal reflux should be fully reported in terms of the criteria found in 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 7346.

The Veteran should be advised of the provisions of 38 C.F.R. § 3.655 and, if he fails, without good cause, to report to the scheduled examination, the RO should apply these provisions as required. 

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


